Citation Nr: 0206629	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  99-12 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Evaluation of service-connected right knee disability, rated 
as 10 percent disabling from September 1, 1998, to April 15, 
1999, and as 20 percent disabling from April 15, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1975 to 
July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions in 1998 and 1999 by 
which a 10 percent rating and then a 20 percent rating were 
assigned for the veteran's service-connected right knee 
disability.  This case was previously before the Board in 
September 2000 when it was remanded for additional 
development.

The Board notes that, by an August 1998 decision, the veteran 
was assigned a 100 percent rating under 38 C.F.R. § 4.30 for 
the period from July 8, 1998, to August 31,1998.  The veteran 
was assigned the 10 percent rating from September 1, 1998.  
In a subsequent rating action, dated in December 1999, the RO 
assigned a 20 percent rating from April 15, 1999.  
Consequently, because the veteran has appealed both rating 
actions, the Board has characterized the issues on appeal as 
including the evaluation of service-connected right knee 
disability, rated 10 percent disabling from September 1, 
1998, to April 15, 1999, and the evaluation of service-
connected right knee disability, rated 20 percent disabling 
from April 15, 1999.  (The decision below awards a 30 percent 
rating for the entire period:  since September 1, 1998.)


FINDING OF FACT

During the period since September 1, 1998, the veteran's 
service-connected right knee disability has been manifested 
by loss of motion, pain, weakness, and incoordination that 
equates to loss of flexion at the highest ratable degree.



CONCLUSION OF LAW

The criteria for an assignment of a 30 percent disability 
rating for a right knee disability have been met from 
September 1, 1998.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a (Diagnostic Code 5260) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2001).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2001).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern because such 
evidence provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  38 C.F.R. 
§ 4.27.  The additional code is shown after a hyphen.  Id.  
The hyphenated diagnostic code most recently used in this 
case by the RO indicates that recurrent subluxation or 
lateral instability of the knee (identified by Diagnostic 
Code 5257) is the service-connected disorder, and limitation 
of motion of the leg is the manner the RO chose to rate the 
disability.  The RO assigned a 20 percent disability rating 
for this condition.  38 C.F.R. § 4.71a (Diagnostic Codes 
5257, 5261).  Nevertheless, it should be pointed out that, if 
the veteran has separate and distinct manifestations 
attributable to subluxation or lateral instability and from 
limitation of motion of the leg, then he could receive 
separate disability ratings.  The Board will analyze both.  
(It should also be noted that the earlier rating of 10 
percent under Diagnostic Code 5259 specifically contemplated 
the meniscus removal the veteran underwent in 1998, and will 
also be discussed below.  38 C.F.R. § 4.71a (Diagnostic Code 
5259).)

When rating knee disabilities, Diagnostic Code 5257 provides 
that a 10 percent rating is warranted when there is recurrent 
subluxation or lateral instability that is characterized as 
slight.  38 C.F.R. § 4.71a (Diagnostic Code 5257).  Moderate 
recurrent subluxation or lateral instability warrants a 20 
percent evaluation.  Id.  The highest evaluation under 
Diagnostic Code 5257, 30 percent, will be assigned when there 
is severe recurrent subluxation or lateral instability.  Id.

Under Diagnostic Code 5259, a 10 percent rating is the 
maximum assignable for removal of semilunar cartilage that is 
symptomatic.  38 C.F.R. § 4.71a (Diagnostic Code 5259).  

For knee disabilities, limitation of motion rating criteria 
are set forth in Diagnostic Codes 5260 and 5261.  Diagnostic 
Code 5260 provides that where flexion of the leg is limited 
to 60 degrees, a noncompensable evaluation is warranted.  
38 C.F.R. § 4.71a (Diagnostic Code 5260) (2001).  Limitation 
of flexion to 45 degrees warrants a 10 percent rating; to 30 
degrees, a 20 percent rating; and to 15 degrees, a 30 percent 
rating.  Id.  Diagnostic Code 5261 provides that where 
extension of the leg is limited to 5 degrees, a 
noncompensable evaluation is assigned.  38 C.F.R. 4.71a 
(Diagnostic Code 5261) (2001).  Limitation of extension to 10 
degrees warrants a 10 percent rating; to 15 degrees, a 20 
percent rating; to 20 degrees, a 30 percent rating; to 30 
degrees, a 40 percent rating; and to 45 degrees, a 50 percent 
rating.  Id.  Full range of motion of the knee is from zero 
to 140 degrees.  38 C.F.R. § 4.71, Plate II (2001).  

Given the manner in which the RO has rated the veteran's 
disability-relying on limitation of motion criteria to rate 
the knee disability-it appears that the RO has conceded that 
pain and limitation of motion are to be considered part of 
the veteran's service-connected right knee disability.  
Consideration must therefore be given to the degree of any 
functional loss caused by pain such as has been repeatedly 
complained of by the veteran.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when evaluating joints on the basis of 
limited motion, VA has a duty to determine whether the joint 
in question exhibits weakened movement, excess fatigability, 
incoordination, or other functional loss, and whether pain 
limits functional ability during flare-ups or when the joint 
is used repeatedly over a period of time.  DeLuca, supra; 38 
C.F.R. §§ 4.40, 4.45.  The Court has indicated that these 
determinations should be made by an examiner and should be 
portrayed by the examiner in terms of the additional loss in 
range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  DeLuca, supra.

Factual Background

In the veteran's case, the pertinent evidence of record 
includes VA treatment records dated from May 1998 to June 
1998 that reveal that the veteran reported complaints of 
severe right knee pain, increasing discomfort, and effusion.  
Radiographic reports show that the veteran had hypertrophic 
osteophytes.  Soft tissues showed no specific abnormality.  A 
June 1998 VA magnetic resonance imaging (MRI) report revealed 
that the veteran had degenerative changes in the right knee, 
suggesting marked mucoid degeneration involving the lateral 
meniscus, as well as maceration and a probable complex tear 
involving the posterior horn and body of the lateral 
meniscus.  A small joint effusion was present, and there was 
a suggestion of either degenerative changes within the marrow 
element of the lateral aspect of the meniscus or a bony 
contusion.  

July 1998 VA radiology reports reveal that the veteran's 
degenerative changes in his right knee were worsening, with 
narrowing, spurring, and sclerosis, worse in the tibiofemoral 
compartments, with the suggestion of minimal 
chondrocalcinosis.  Minimal subchondral cysts and minimal 
joint effusion were not excludable.  The tibial plateau 
laterally appeared slightly more depressed than it was in May 
1998, and the examiner could not exclude a slight depressed 
fracture.  

VA treatment records dated in July 1998 reveal that the 
veteran complained of locking and pain in his right knee.  He 
also stated that his knee tended to "give away."  The 
veteran displayed a range of motion from 0 to 125 degrees.  
The lateral joint line was mild and tender.  Degenerative 
changes in both compartments, a lateral meniscus tear, and 
effusion were found.

A July 1998 hospital report reveals that the veteran was 
diagnosed with a right lateral meniscal tear and medial 
meniscal tear, and that a right knee arthroscopy with 
debridement was performed.  

VA treatment notes dated in August 1998 indicate that the 
veteran complained of locking and pain in his right knee.  He 
also stated that his knee gave out when he ambulated.  A 
physical examination revealed that he had a range of motion 
of 0 degrees to 100 degrees, with pain.  Additional physical 
findings indicate that the veteran had full range of motion 
in the lower extremity with fair muscle strength in the right 
leg.  

A VA examination was performed in September 1998.  The 
veteran complained of right knee pain, and reported 
intermittent episodes of his knee giving way.  The examiner 
noted that the veteran's July 1998 radiographic reports were 
consistent with changes seen in patients with a prior 
meniscectomy.  The veteran complained of rest pain, and 
stated that his pain was significantly exacerbated with 
activities.  He wore a brace to prevent his knee from giving 
out.  Upon examination, the veteran demonstrated a palpable 
lateral femoral osteophyte.  His range of motion was from -5 
degrees of extension to 90 degrees of flexion, with a soft 
endpoint beyond this.  He was tender to palpation overlying 
the lateral joint line, and his pain was reproduced with a 
valgus stress to his knee while range of motion testing was 
performed.  

In January 1999, the veteran complained of right knee 
locking.  Upon examination, the veteran had swelling with 
effusion, decreased range of motion, especially with flexion, 
and no crepitus or redness.  He was diagnosed with right knee 
pain with effusion.

January 1999 VA radiology reports of the right knee revealed 
degenerative changes, including osteophyte formation 
involving the proximal tibia, especially laterally.  The 
joint spaces were well preserved.

VA treatment notes dated in April 1999 reveal that the 
veteran complained that his chronic right knee joint pain was 
aggravated by walking long distances, kneeling, and 
squatting.  He also stated that he had catching-like 
episodes.  Upon examination, the veteran had a normal gait.  
There was no effusion of the knee joint, and his right knee 
seemed stable.  Range of motion was virtually complete.  The 
veteran had increasing pain with full flexion, painful 
subpatellar crepitation on the right, and painful crepitation 
in the knee, but no localizing signs.  

An April 1999 MRI report shows that there was a small joint 
effusion, as well as postoperative and degenerative changes 
in the right knee. 

A VA orthopedic clinic note dated in May 1999 reveals that 
the veteran had full range of motion from 0 to 120 degrees.  
He did not have a McMurray's sign.  He had a negative 
anterior and posterior drawer sign and Lachman's sign.  He 
had minimal effusion.  The veteran stated that his job as a 
machine operator aggravated his knee pain.  The examiner 
noted that the damage to the veteran's cartilage would likely 
gradually worsen, and noted that the damage to his cartilage 
was permanent in nature.   

VA treatment notes dated in November 1999 show that the 
veteran complained of worsening knee pain.  Range of motion 
testing revealed a range of motion from 0 to 130 degrees.  
Degenerative meniscal and articular cartilage pathology were 
found.  The examiner's impression was that the degenerative 
changes in the veteran's knee had advanced. 

The veteran was afforded a VA examination in November 1999.  
The veteran reported that he had pain in his knee, and that 
his knee occasionally locked and popped.  He stated that it 
felt unstable.  Upon examination, the veteran was able to 
extend both knees to 0 degrees, and could flex the right knee 
from 0 to 120 degrees.  There was no instability of the right 
knee to a varus or valgus stress.  Lachman and posterior 
drawer tests were negative bilaterally.  He had some mild 
lateral posterior joint line tenderness on the right, and 
some moderate medial and lateral anterior knee pain and 
tenderness.  The patellae tracked normally.  He had some 
infrapatellar pain on the right with extension of the knee 
against resistance.  There was very mild valgus deformity of 
the right knee in the standing position.  The veteran limped 
on the right knee as he walked.  There was a 7-centimeter, 
curved, longitudinal scar lateral on the right patella.  
There was no crepitus, and there was no definite effusion.  
There was some limitation of flexion, which the examiner 
noted could be related to an effusion as seen on the April 
1999 MRI.  The examiner noted that while the veteran did not 
have much instability, the MRI showed surgical absence of the 
lateral meniscus.  

Pursuant to the Board's September 2000 remand, the veteran 
was afforded a VA examination in September 2001.  The veteran 
described his pain as constant, but noted that it increased 
when he ascended stairs.  He did not walk for long distances, 
and could not walk for a block.  Upon physical examination, 
the veteran had no real point tenderness, but did have 
significant pain with patellofemoral compression.  There was 
no effusion.  The examiner noted that the examination was 
somewhat difficult secondary to his level of discomfort, but 
his passive range of motion of the knee was from 5 degrees 
short of full extension to about 100 degrees of flexion.  The 
veteran reported that he had pain while at rest, and that his 
pain increased with any kind of motion.  He had no valgus, 
varus, or anteroposterior instability, and a had negative 
Lachman's test.  Quadriceps strength was significantly 
decreased at 3+ to 4-/5.  The veteran ambulated with a stiff 
kneed gait.  The examiner's assessment was of right knee 
degenerative joint disease, but found it hard to relate the 
veteran's condition to his in-service injury as he did not 
know the specifics of that injury, and had no radiographs to 
examine.  The examiner opined that the veteran had 
significant arthritis in his right knee, and rated it as a 
moderate disability.  

A VA radiology report dated in October 2001 indicates that 
the veteran had mild degenerative changes in all three joint 
compartments of the knee.  Joint spacing was maintained.  
There was a small suprapatellar effusion, and no fracture.  

The veteran was afforded an additional VA examination in 
December 2001.  The examiner had reviewed the entire claims 
file, and noted that his findings were similar to the 
findings of the September 2001 examination report.  The 
veteran's range of motion of the right knee was from 5 
degrees to 100 degrees of flexion.  The veteran had pain with 
any range of motion of his knee, and it became progressively 
more painful when he reached further levels of flexion.  The 
degree of motion at which pain began was essentially at the 
beginning of flexion.  The examiner opined that the veteran 
would have weakness and incoordination secondary to the pain 
in his knee.  The examiner found it difficult to determine 
what excess fatigability he had, but stated that the veteran 
would definitely have pain due to repeated use, such as 
walking.  The examiner noted that any additional loss of 
range of motion was difficult to determine because the 
veteran had pain through all ranges of motion.  The examiner 
found that it was most likely that the veteran's active range 
of motion during flare-ups was significantly decreased from 
what his passive range of motion was on evaluation as passive 
range of motion was very painful for the veteran.  The 
examiner noted that the veteran was unlikely to use that 
level of range of motion in his day-to-day activities.  The 
veteran did not have any evidence of instability or 
subluxation.   The examiner commented that any instability 
that the veteran may have felt was likely due to weakness in 
his musculature about the knee secondary to atrophy from 
disuse due to pain.  The examiner noted that the veteran had 
3+/5 strength of his quadriceps, and that was most likely the 
source of any instability.  


Analysis

Based upon a review of the evidence of record, and granting 
the veteran the benefit of the doubt in this matter, the 
Board concludes that the veteran's adverse symptomatology 
more closely meets the criteria for a 30 percent rating since 
September 1, 1998.  

The Board finds that the veteran experiences pain that has 
resulted in a functional disability in excess of that 
contemplated in the 10 and 20 percent evaluations assigned by 
the RO.  As noted above, whatever the cause of the veteran's 
pain and limited motion-arthritis or residuals of meniscus 
removal, the manner by which the RO has rated the veteran's 
disability requires the Board to also undertake an analysis 
of the effect of pain by considering the limitation of motion 
rating criteria.  

Although the medical evidence shows that the veteran's 
extension has been recently limited to 5 degrees, which 
equates to a noncompensable rating under Diagnostic Code 
5261, the December 2001 examination report shows that the 
veteran had pain with any range of motion of his knee.  
Importantly, the examiner noted that any additional loss of 
range of motion was difficult to determine because the 
veteran had pain through all ranges of motion.  Pain began 
with initial movement on flexion and progressively worsened 
as the veteran flexed farther.  Additionally, the examiner 
specifically opined that the veteran had weakness and 
incoordination, and noted that the veteran would have pain 
with walking.  Moreover, the veteran has reported constant 
pain.  The Board concludes that pain in flexing the leg in 
any degree, such as experienced by the veteran, is tantamount 
to the level of disability assignable for the highest degree 
of limitation of flexion.  Under Diagnostic Code 5260, a 30 
percent rating is warranted for such difficulties.  (The 
highest rating assignable for limitation of flexion is 30 
percent.  Diagnostic Code 5260).  Therefore, given that the 
veteran experiences pain throughout the range of motion when 
he attempts to flex his leg, the Board finds that, with 
resolution of doubt in the veteran's favor, a 30 percent 
rating is warranted.  

The Board finds that the 30 percent rating is warranted since 
September 1, 1998, when the temporary total rating was 
terminated following the veteran's surgery.  (A temporary 
total rating under 38 C.F.R. § 4.30 was assigned following 
the meniscectomy in July 1998, until September 1, 1998.  This 
was done by an August 1998 rating decision.)  This conclusion 
by the Board is based on findings made as early as August 
1998 when it was noted that the veteran had pain with range 
of motion testing.  Additionally, in September 1998 the 
veteran complained of pain even with rest, and pain was 
reproduced with stress on range of motion testing.  
Consequently, it appears that the pain the veteran 
experienced throughout range of motion testing was not a new 
development with the most recent examination.  He experienced 
this problem, more or less, since the 1998 surgery.  The 
Board therefore concludes that the 30 percent rating is 
warranted since the termination of the temporary total rating 
because of functional losses caused by pain.  DeLuca, supra.  

However, the Board does not find that the veteran's 
disability warrants a rating in excess of 30 percent as the 
veteran does not experience pain, fatigue, weakness, and 
incoordination beyond what is contemplated by the 30 percent 
rating.  Although he has experienced some limitation of 
extension on occasion, it appears from a review of the 
various examinations that the veteran's pain comes from 
moving his leg from a fully extended, or very nearly fully 
extended, position to any degree of flexion.  Moreover, as 
noted above, his extension has been roughly normal 
throughout.  Consequently, the Board does not find that 
application of 38 C.F.R. §§ 4.40, 4.45 allows for a greater 
rating based on functional losses due to limitation of 
extension. 

The Board has considered whether a separate rating is 
warranted under Diagnostic Code 5257.  While the veteran has 
complained of instability, the medical evidence shows that 
the veteran has not experienced any true instability or 
subluxation.  Rather, his complaints have been the result of 
a sensation of instability that he experiences due to muscle 
atrophy.  Absent a showing of at least slight instability, a 
compensable rating is not assignable under Diagnostic Code 
5257.  Therefore, a separate rating is not warranted.

There is no indication that the veteran's service-connected 
right knee disability involves ankylosis, malunion or 
nonunion of the tibia and fibula, or genu recurvatum.  
Therefore, the Board finds Diagnostic Codes 5256, 5262, and 
5263 inapt for rating this veteran's current disability.  38 
C.F.R. § 4.71a (Diagnostic Codes 5256, 5262, 5263).

With respect to Diagnostic Codes 5258 and 5259, the Board 
notes that these diagnostic codes do not provide for a rating 
in excess of 30 percent.  Furthermore, to assign additional 
disability compensation under these diagnostic codes based on 
symptoms due to the meniscectomy, such as pain, would amount 
to pyramiding.  38 C.F.R. § 4.14.  This is so because the 
limitation of motion criteria relied upon to rate his 
functional loss already contemplates the veteran's pain.  
DeLuca, supra.  

The Board notes that scarring was reported in the November 
1999 VA examination report, which appears to be a residual of 
the surgery, but there is no indication that the scar was 
poorly nourished, or tender and painful on objective 
demonstration, or causing any functional loss beyond what was 
already considered in the 30 percent rating awarded above.  
38 C.F.R. § 4.118 (Diagnostic Codes 7803, 7804, 7805) (2001).  
Therefore, a separate rating for scarring is not warranted.

In short, the available medical opinions lead the Board to 
conclude that the veteran's symptoms most closely approximate 
the criteria for a 30 percent rating under Diagnostic Code 
5260 for the veteran's right knee disability.  Should the 
veteran's disability picture change in the future, he may be 
assigned an increased rating.  See 38 C.F.R. § 4.1. 

Additionally, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2001).  The current evidence of record 
does not demonstrate that the veteran's disability has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  38 C.F.R. § 3.321.  It is 
undisputed that the symptoms he experiences have an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, although the veteran experiences disabling 
symptomatology associated with his disability, the schedular 
criteria take such factors into account.  Given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), which became effective during 
the pendency of this appeal.  The new law contains revised 
notice provisions, and additional requirements pertaining to 
VA's duty to assist.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to the adjudication of the 
veteran's claims.  This is so because the requirements of the 
new law have been satisfied.  By the statement of the case 
and the supplemental statements of the case, the RO has 
notified the veteran of the information and evidence 
necessary to substantiate his claims.  Throughout the appeal, 
the veteran was given the opportunity to provide argument 
and/or evidence concerning the issues on appeal.  Also, the 
veteran was afforded VA examinations that addressed the 
pertinent issues in this case.  As such, the record does not 
suggest that further evidentiary development was required of 
the RO.  Consequently, inasmuch as VA has fulfilled its 
duties to notify and assist in this case, further action 
under the new law would serve no useful purpose except to 
delay the veteran's claim.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


ORDER

A 30 percent rating from September 1, 1998, for service-
connected right knee disability is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

